            Case 1:20-cv-06910-LGS Document 10 Filed 12/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :
                             Plaintiff,                           :
                                                                  : JUDGMENT OF FORFEITURE
                           -v.-                                   :
                                                                  : 20 Civ. 6910 (LGS)
ANY AND ALL FUTURE FEES OWED TO                                   :
SHELDON SILVER BY WEITZ & LUXENBERG, :
P.C. RELATED TO ANY REFERRALS OF                                  :
PATIENTS BY ROBERT TAUB TO WEITZ &                                :
LUXENBERG, P.C. THAT OCCURRED PRIOR TO :
2008,                                                             :
                                                                  :
                             Defendant-in-rem.                    :
                                                                  :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x

                  WHEREAS, on or about August 26, 2020, the United States commenced an in rem

  forfeiture action seeking the forfeiture of the Defendant-in-rem, pursuant to Title 18, United States

  Code, Section 981(a)(1)(C), by the filing of a Verified Complaint for Forfeiture (the “Verified

  Complaint”);

                  WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

  posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

  days, beginning on September 28, 2020 through October 27, 2020, and proof of such publication

  was filed on December 4, 2020;

                  WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

  forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

  of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

  the validity of their alleged legal interest in the Defendant-in-rem within sixty days from the first

  day of publication of the Notice on the official government internet site; and
          Case 1:20-cv-06910-LGS Document 10 Filed 12/07/20 Page 2 of 2
              WHEREAS, no claims or answers have been filed or made in this action, and no

other parties have appeared to contest the action, and the requisite time periods in which to do so as

set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;


               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendant-in-rem shall be, and the same hereby is, forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendant-in-rem according to law.

               3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.



 Dated: December 7, 2020
        New York, New York
